Order entered March 6, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00695-CR

                          JAMES EDWARD ROGERS, JR., Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 28576

                                             ORDER
        The Court REINSTATES the appeal.

        On February 19, 2015, we denied appellant’s third motion to extend time to file his brief

and ordered the trial court to make findings. On February 20, 2015, we received appellant’s

brief. Therefore, in the interest of expediting the appeal, we VACATE the February 19, 2015

order to the extent it requires findings.

        We ORDER appellant’s brief filed as of the date of this order. We DIRECT the Clerk

to send copies of this order, by electronic transmission, to counsel for all parties.


                                                        /s/    LANA MYERS
                                                               JUSTICE